            Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 1 of 22 Page ID #:744


            1    JAY P. SRINIVASAN, SBN 181471
                   jsrinivasan@gibsondunn.com
            2    MINAE YU, SBN 268814
                   myu@gibsondunn.com
            3    JONATHAN N. SOLEIMANI, SBN 295673
                   jsoleimani@gibsondunn.com
            4    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            5    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            6    Facsimile: 213.229.7520
            7    ORIN SNYDER (admitted pro hac vice)
                   osnyder@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 200 Park Avenue
            9    New York, NY 10166-0193
                 Telephone: 212.351.4000
          10     Facsimile: 212.351.4035
          11
                 Attorneys for Defendant MGM DOMESTIC
          12     TELEVISION DISTRIBUTION LLC
          13
          14                         UNITED STATES DISTRICT COURT
          15                        CENTRAL DISTRICT OF CALIFORNIA
          16                                  WESTERN DIVISION
          17     STARZ ENTERTAINMENT, LLC,              CASE NO. 2:20-cv-04085-DMG-KS
          18                     Plaintiff,             DEFENDANT MGM DOMESTIC
                                                        TELEVISION DISTRIBUTION LLC’S
          19          v.                                REPLY IN SUPPORT OF ITS
                                                        MOTION FOR CERTIFICATION
          20     MGM DOMESTIC TELEVISION                UNDER 28 U.S.C. § 1292(B)
                 DISTRIBUTION LLC,
          21
                                 Defendant.             Judge:          Hon. Dolly M. Gee
          22                                            Hearing Date:   February 19, 2021
                                                        Time:           9:30 am
          23                                            Courtroom:      8C, 8th Floor
                                                        Trial Date:     Not set
          24                                            Action Filed:   May 4, 2020
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
            Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 2 of 22 Page ID #:745


            1                                                TABLE OF CONTENTS
            2                                                                                                                                 Page
            3    I. INTRODUCTION ....................................................................................................... 1
            4    II. ARGUMENT ............................................................................................................. 3
            5             A.       Starz Ignores the Established Conflicts Among Courts Across the
                                   Country ....................................................................................................... 3
            6
                          B.       Starz Misapprehends the “Controlling” Question of Law
            7                      Requirement and the Implication of the Petrella Damages Bar................. 7
            8             C.       The Ninth Circuit’s Resolution of the Unsettled Question of Law Is
                                   Likely to Materially Advance the Ultimate Termination of This
            9                      Case .......................................................................................................... 11
          10     III. CONCLUSION ....................................................................................................... 15
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                                                 i
            Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 3 of 22 Page ID #:746


            1                                           TABLE OF AUTHORITIES
            2                                                                                                                  Page(s)
            3
                 Cases
            4
            5    In re Allstate Life Ins. Co. Litig.,
                     2013 WL 3187419 (D. Ariz. June 21, 2013) .............................................................. 6
            6
                 Applied Equip. Corp. v. Litton Saudi Arabia Ltd.,
            7
                   7 Cal. 4th 503 (1994) .......................................................................................... 12, 13
            8
                 Ass’n of Irritated Residents v. Fred Schakel Dairy,
            9       634 F. Supp. 2d 1081 (E.D. Cal. 2008) .......................................................... 9, 11, 14
          10
                 Banneck v. Fed. Nat’l Mortg. Ass’n,
          11       2018 WL 5603632 (N.D. Cal. Oct. 29, 2018) .......................................................... 10
          12     Bizar v. Dee,
          13        618 F. App’x 913 (9th Cir. 2015) ............................................................................... 4
          14     Casas v. Victoria’s Secret Stores,
          15       2015 WL 13446989 (C.D. Cal. Apr. 9, 2015) ............................................ 8, 9, 10, 14

          16     In re Cement Antitrust Litig.,
                    673 F.2d 1020 (9th Cir. 1981) ........................................................................ 2, 7, 8, 9
          17
          18     Craftwood II, Inc. v. Tomy Int’l, Inc.,
                   2013 WL 12140946 (C.D. Cal. Nov. 15, 2013) ......................................................... 6
          19
                 Envtl. World Watch, Inc. v. Walt Disney Co.,
          20       2014 WL 10979864 (C.D. Cal. Apr. 2, 2014) ........................................ 2, 7, 8, 11, 14
          21
                 F.T.C. v. Swish Mktg.,
          22        2010 WL 1526483 (N.D. Cal. Apr. 14, 2010).......................................................... 10
          23     Fishman v. Subway Franchisee Advert. Fund Tr., Ltd.,
          24        2020 WL 1676390 (C.D. Cal. Apr. 6, 2020) ............................................................ 15
          25     Heaton v. Soc. Fin., Inc.,
          26       2016 WL 232433 (N.D. Cal. Jan. 20, 2016)............................................................. 15

          27     Jaco v. WinCo Holdings, Inc.,
                    2019 WL 2615739 (E.D. Cal. June 26, 2019) ............................................................ 9
          28

Gibson, Dunn &
Crutcher LLP

                                                                            ii
            Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 4 of 22 Page ID #:747


            1                                           TABLE OF AUTHORITIES
                                                              (continued)
            2                                                                                                                  Page(s)
            3    Jose Luis Pelaez, Inc. v. McGraw-Hill Glob. Educ. Holdings LLC,
            4       399 F. Supp. 3d 120 (S.D.N.Y. 2019) ........................................................................ 6

            5    Kling v. Hallmark Cards Inc.,
                    225 F.3d 1030 (9th Cir. 2000) .................................................................................... 5
            6
            7    Langere v. Verizon Wireless Servs., LLC,
                   983 F.3d 1115 (9th Cir. 2020) .................................................................................... 4
            8
                 Media Rights Techs., Inc. v. Microsoft Corp.,
            9
                   922 F.3d 1014 (9th Cir. 2019) .................................................................................... 4
          10
                 Menzel v. Scholastic, Inc.,
          11       2019 WL 6896145 (N.D. Cal. Dec. 18, 2019) ........................................................... 3
          12
                 MLC Intellectual Prop., LLC v. Micron Tech., Inc.,
          13       2019 WL 5269014 (N.D. Cal. Oct. 17, 2019) .......................................................... 10
          14     Munger v. Cascade Steel Rolling Mills, Inc.,
          15       2020 WL 423385 (D. Or. Jan. 27, 2020) .................................................................... 6
          16     Oracle Am., Inc. v. Hewlett Packard Enter. Co.,
          17       971 F.3d 1042 (9th Cir. 2020) .................................................................................... 4

          18     Papazian v. Sony Music Entm’t,
                   2017 WL 4339662 (S.D.N.Y. Sept. 28, 2017) ........................................... 3, 4, 5, 6, 8
          19
          20     Park v. Skidmore, Owings & Merrill LLP,
                   2019 WL 9228987 (S.D.N.Y. Sept. 30, 2019) ........................................................... 6
          21
                 Petrella v. Metro-Goldwyn-Mayer, Inc.,
          22        572 U.S. 663 (2014).......................................................................................... 1, 4, 15
          23
                 Pinkette Clothing, Inc. v. Cosmetic Warriors Ltd.,
          24        894 F.3d 1015 (9th Cir. 2018) ................................................................................ 4, 5
          25     Polar Bear Prods., Inc. v. Timex Corp.,
          26        384 F.3d 700 (9th Cir. 2004) ............................................................................ 1, 6, 13
          27     Reese v. BP Expl. (Alaska) Inc.,
          28        643 F.3d 681 (9th Cir. 2011) ............................................................................ 2, 3, 14

Gibson, Dunn &
Crutcher LLP

                                                                           iii
            Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 5 of 22 Page ID #:748


            1                                             TABLE OF AUTHORITIES
                                                                (continued)
            2                                                                                                                         Page(s)
            3    Rodman v. Safeway Inc.,
            4      2015 WL 3863653 (N.D. Cal. June 22, 2015).......................................................... 10

            5    Roley v. New World Pictures, Ltd.,
                    19 F.3d 479 (9th Cir. 1994) ........................................................................................ 5
            6
            7    S.E.C. v. Mercury Interactive, LLC.,
                    2011 WL 1335733 (N.D. Cal. Apr. 7, 2011) ............................................ 9, 10, 11, 14
            8
                 San Joaquin Valley Ins. Auth. v. Gallagher Benefit Servs., Inc.,
            9
                    2020 WL 3642561 (E.D. Cal. July 6, 2020)....................................................... 10, 14
          10
                 In re Snap Inc. Sec. Litig.,
          11         2018 WL 3816764 (C.D. Cal. Aug. 8, 2018) ......................................................... 7, 8
          12
                 Sohm v. Scholastic Inc.,
          13        959 F.3d 39 (2d Cir. 2020) ......................................................................... 1, 3, 4, 5, 6
          14     Sterk v. Redbox Automated Retail, LLC,
          15        672 F.3d 535 (7th Cir. 2012) .................................................................................... 14
          16     Synagogue v. United States,
          17        482 F.3d 1058 (9th Cir. 2007) .................................................................................... 8

          18     United States v. Adam Bros. Farming, Inc.,
                   369 F. Supp. 2d 1180 (C.D. Cal. 2004) ...................................................................... 6
          19
          20     United States v. Woodbury,
                   263 F.2d 784 (9th Cir. 1959) ...................................................................................... 9
          21
                 Werner v. BN Media, LLC,
          22       477 F. Supp. 3d 452 (E.D. Va. 2020) ................................................................. 4, 5, 6
          23
                 Wu v. John Wiley & Sons, Inc.,
          24       2015 WL 5254885 (S.D.N.Y. Sept. 10, 2015) ........................................................... 6
          25     Zulewski v. Hershey Co.,
          26        2013 WL 1334159 (N.D. Cal. Mar. 29, 2013) ........................................................... 9
          27     Statutes
          28     17 U.S.C. § 504 .............................................................................................................. 12
Gibson, Dunn &
Crutcher LLP

                                                                               iv
            Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 6 of 22 Page ID #:749


            1                                             TABLE OF AUTHORITIES
                                                                (continued)
            2                                                                                                                         Page(s)
            3    17 U.S.C. § 505 .............................................................................................................. 12
            4
                 28 U.S.C. § 1292(b) ....................................................................................................... 10
            5
                 Rules
            6
                 Fed. R. Civ. P. 12(b)(6) ................................................................................................... 8
            7
            8
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                                                v
            Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 7 of 22 Page ID #:750


            1                                    I.   INTRODUCTION
            2          Starz’s Opposition ignores the most compelling reason for interlocutory review
            3    in this case: a consequential split of authority between this Court and the Second Circuit
            4    Court of Appeals on a controlling question of law that impacts hundreds of Starz’s
            5    copyright causes of action. While correctly noting that Sohm v. Scholastic Inc., 959 F.3d
            6    39 (2d Cir. 2020) involved the exact same question, this Court’s order denying MGM’s
            7    motion to dismiss (“MTD Order”) declined to follow the “Sohm framework” “absent a
            8    definitive statement from the Ninth Circuit.” Dkt. 39 at 8, 11. Now is the best time to
            9    obtain that definitive statement, before the parties and the Court spend time and
          10     resources litigating hundreds of causes of action that the Ninth Circuit may ultimately
          11     deem barred by the Supreme Court’s construction of the Copyright Act’s statute of
          12     limitations. A conflict between a federal court of appeals and district courts in a sister
          13     Circuit is by definition substantial ground for difference of opinion, and a classic ground
          14     for interlocutory appeal. If there is to be such a conflict of authority on an issue of
          15     federal copyright law, the Ninth Circuit should make that decision.
          16           Rather than acknowledge this conflict of authority, Starz rests entirely on Polar
          17     Bear Productions., Inc. v. Timex Corp., 384 F.3d 700 (9th Cir. 2004), as if the Supreme
          18     Court’s 2014 decision in Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 677
          19     (2014)—which overruled well-established Ninth Circuit law regarding the operation of
          20     the Copyright Act’s statute of limitations—didn’t even exist. The question posed by
          21     MGM’s Certification Motion concerns the implementation of Petrella, and therefore
          22     cannot possibly be answered by a decision that predated Petrella by a decade. Indeed,
          23     as this Court recognized, since Petrella, the Ninth Circuit “has not had occasion to
          24     address whether a damages bar precludes recovery for infringements more than three
          25     years old that otherwise would be saved from the statute of limitations by the discovery
          26     rule.” Dkt. 39 at 8.
          27           Starz argues that the Petrella damages bar is not a “controlling” question because
          28     it only concerns a subset of Starz’s causes of action, but that is not the proper standard.

Gibson, Dunn &
Crutcher LLP

                                                             1
            Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 8 of 22 Page ID #:751


            1    The Ninth Circuit has repeatedly refused to require that a controlling question terminate
            2    the litigation. In re Cement Antitrust Litig., 673 F.2d 1020, 1026 (9th Cir. 1981). The
            3    question whether Petrella bars relief for infringements occurring outside the three-year
            4    look-back period is “controlling” because its resolution could materially affect the
            5    outcome of this litigation. MGM cited numerous examples in its Certification Motion
            6    of non-dispositive questions certified for interlocutory review, which Starz ignores. See,
            7    e.g., Reese v. BP Expl. (Alaska) Inc., 643 F.3d 681, 688 (9th Cir. 2011); Envt’l. World
            8    Watch, Inc. v. Walt Disney Co., 2014 WL 10979864, at *2–4 (C.D. Cal. Apr. 2, 2014)
            9    (Gee, J.).
          10            Starz also argues that resolving the question presented for certification will not
          11     materially advance the ultimate termination of this lawsuit because its breach of contract
          12     cause of action would remain in the case and, therefore, the litigation would be identical
          13     even if its copyright causes of action are dismissed. But that argument is contradicted
          14     by Starz’s own Complaint, in which Starz seeks a far broader set of remedies and more
          15     extensive damages for its copyright claims than its breach of contract claims. Starz’s
          16     copyright infringement causes of action will require discovery, motion practice, and
          17     potentially trial concerning numerous issues that have no bearing on its contract claims,
          18     including MGM’s profits attributable to each alleged act of infringement, the amount of
          19     statutory damages for each work infringed, and whether and to what extent statutory
          20     damages for individual claims may be reduced or enhanced, among other things. If a
          21     significant number of Starz’s copyright causes of action are time-barred under Petrella,
          22     as MGM contends, then the parties and the Court could materially narrow this case and
          23     spare the time and resources litigating these copyright infringement-specific issues.
          24            All the statutory requirements for certification are satisfied here, and
          25     interlocutory appeal would benefit not only this case, but also numerous other copyright
          26     infringement cases that raise the same issue. Accordingly, MGM respectfully requests
          27     that the Court certify its MTD Order for interlocutory appeal.
          28

Gibson, Dunn &
Crutcher LLP

                                                             2
            Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 9 of 22 Page ID #:752


            1                                      II.   ARGUMENT
            2    A.    Starz Ignores the Established Conflicts Among Courts Across the Country
            3          Starz’s Opposition does not once discuss or even cite the Second Circuit’s Sohm
            4    decision—the only appellate opinion to address the question posed by MGM’s
            5    Certification Motion and the authority that is in sharp conflict with this Court’s MTD
            6    Order. The reason for Starz’s omission is transparent, as the Second Circuit’s and this
            7    Court’s divergent conclusions leave no doubt that “reasonable jurists might disagree on
            8    an issue’s resolution,” thus satisfying the substantial ground for difference of opinion
            9    requirement. Reese, 643 F.3d at 688.
          10           Instead, Starz summarily concludes that “the Ninth Circuit already has answered
          11     the question posed.” Dkt. 44 at 7 (citing Polar Bear). But as this Court clearly stated,
          12     the Ninth Circuit “has not had occasion to address whether a damages bar precludes
          13     recovery for infringements more than three years old that otherwise would be saved
          14     from the statute of limitations by the discovery rule.” Dkt. 39 at 8 (emphasis added).
          15           Starz’s argument defies logic. Resolution of the question presented turns on
          16     implementation of specific language in the Petrella opinion and whether the Supreme
          17     Court’s explication of the law is dicta or binding precedent—issues that the Ninth Circuit
          18     in Polar Bear could not have answered ten years before Petrella was decided. See Dkt.
          19     39 at 8–11 (examining the specific language and context of Petrella to determine
          20     whether recovery outside the three-year period is barred); Sohm, 959 F.3d at 51-52
          21     (same); Papazian v. Sony Music Entm’t, 2017 WL 4339662, at *4-5 (S.D.N.Y. Sept. 28,
          22     2017) (same); Menzel v. Scholastic, Inc., 2019 WL 6896145, at *6-7 (N.D. Cal. Dec. 18,
          23     2019) (same). Indeed, the question MGM presents for interlocutory review arose only
          24     after the Supreme Court in Petrella clarified how the time limits prescribed in section
          25     507(b) function—a decade after the Ninth Circuit decided Polar Bear. See Dkt. 39 at 6
          26     (noting that “litigants after Petrella began arguing that the Supreme Court had strictly
          27     barred any recovery for infringements occurring prior to three years before the date of
          28     filing, without exception, and that it had overruled or otherwise curtailed the discovery

Gibson, Dunn &
Crutcher LLP

                                                             3
           Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 10 of 22 Page ID #:753


            1    rule”) (emphasis added). Based on the Supreme Court’s explicit assertion that “a
            2    successful plaintiff can gain retrospective relief only three years back from the time of
            3    suit” and that “[n]o recovery may be had for infringement in earlier years” (Petrella,
            4    572 U.S. at 677 (emphases added)), numerous courts concluded that they are bound to
            5    strictly limit damages to three years from the commencement of the action. See, e.g.,
            6    Sohm, 959 F.3d at 51-52; Werner v. BN Media, LLC, 477 F. Supp. 3d 452, 455-56 (E.D.
            7    Va. 2020); Papazian, 2017 WL 4339662, at *4–5. This is hardly surprising, since after
            8    new Supreme Court decisions are issued, lower courts must examine to what extent
            9    earlier circuit precedents may have been overruled and “are always required to follow
          10     the controlling opinions of the [Supreme] Court.” Langere v. Verizon Wireless Servs.,
          11     LLC, 983 F.3d 1115, 1121 (9th Cir. 2020).
          12             Nor has any Ninth Circuit opinion after Petrella addressed, much less resolved,
          13     the question posed by MGM’s Certification Motion, as Starz argues. Dkt. 44 at 9. Starz
          14     cites Media Rights Technologies., Inc. v. Microsoft Corp., but that case analyzed only
          15     when the plaintiff’s copyright claims accrued under the discovery rule for purposes of
          16     claim preclusion. 922 F.3d 1014, 1022-24 (9th Cir. 2019); see also Dkt. 40 at 8 n.6.
          17     Nowhere in that decision did the Ninth Circuit resolve what damages, if any, are
          18     available outside the three-year look-back period under Petrella. Similarly, in Oracle
          19     America, Inc. v. Hewlett Packard Enterprise Co., 971 F.3d 1042, 1047-49 (9th Cir.
          20     2020), the Ninth Circuit applied the discovery rule to determine when the claims at issue
          21     accrued. Finding that the claims were time-barred even with the application of the
          22     discovery rule, the Ninth Circuit had no occasion to address the extent of damages
          23     available under Petrella. Id.1
          24
          25
                  1
                      Bizar v. Dee, 618 F. App’x 913, 916 (9th Cir. 2015) and Pinkette Clothing, Inc. v.
                      Cosmetic Warriors Ltd., 894 F.3d 1015, 1024 (9th Cir. 2018), two other cases Starz
          26          relies upon, are even further afield. Dkt. 44 at 9. Bizar does not mention the
                      discovery rule or the damages bar and only cited Petrella for the proposition that the
          27          defense of laches “is unavailable in an action under the Copyright Act,” (Bizar, 618
                      F. App’x at 916), which no one disputes. Pinkette likewise addressed the entirely
          28          different question of “what effect, if any, Petrella and SCA Hygiene had on applying
                                                                                     (Cont’d on next page)
Gibson, Dunn &
Crutcher LLP

                                                              4
           Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 11 of 22 Page ID #:754


            1          That the discovery rule continues to apply to determine when a copyright claim
            2    accrues does not answer the question whether damages outside the three-year look-back
            3    period are available post-Petrella irrespective of whether the discovery rule applies.
            4    Indeed, numerous courts have upheld the continuing application of the discovery rule
            5    while also concluding that Petrella precludes damages outside the three-year look-back
            6    period. See, e.g., Sohm, 959 F.3d at 50-52 (holding that discovery rule continues to
            7    apply, but Petrella nevertheless precludes recovery outside the three year look-back
            8    period); Werner, 477 F. Supp. 3d at 455-56 (same); Papazian, 2017 WL 4339662, at
            9    *3–6 (same). As the Second Circuit explained, the discovery rule continues to apply “to
          10     determine when a copyright infringement claim accrues,” as the Supreme Court did not
          11     expressly pass on that issue, but the Petrella damages bar must be followed to
          12     “determine the extent of the relief available,” given that the Supreme Court’s holding
          13     on that issue was explicit and necessary to the result reached. Sohm, 959 F.3d at 50, 52
          14     (emphases added); accord Werner, 477 F. Supp. 3d at 456 (“[A]lthough the discovery
          15     rule determines whether a plaintiff timely filed suit, ‘a three-year lookback period from
          16     the time a suit is filed . . . determine[s] the extent of the relief available.’”) (quoting
          17     Sohm, 959 F.3d at 52).
          18           The Ninth Circuit has likewise recognized that the two questions are distinct. In
          19     Roley v. New World Pictures, Ltd., the Ninth Circuit adopted the discovery rule to
          20     determine when claims accrued. 19 F.3d 479, 481 (9th Cir. 1994). But the extent of
          21     damages available beyond three years from the filing of the complaint remained “an
          22     interesting, apparently unresolved issue,” notwithstanding Roley’s adoption of the
          23     discovery rule. Kling v. Hallmark Cards Inc., 225 F.3d 1030, 1042 (9th Cir. 2000)
          24
          25        laches to a trademark cancellation claim.” Pinkette, 894 F.3d at 1018. Starz
                    mischaracterizes Pinkette as having concluded that “Petrella merely ‘confirmed and
          26        restated’ a ‘long-standing rule’” articulated in Polar Bear, which is particularly
                    preposterous. Dkt. 44 at 9. The “long-standing rule” mentioned in that decision was
          27        in reference to the “the idea that laches will not bar a claim for legal relief,” not the
                    discovery rule in Polar Bear (Pinkette, 894 F.3d at 1024), and Petrella in fact
          28        overturned well-established Ninth Circuit precedent on that issue, rather than
                    “confirm[ing] and restat[ing]” the Ninth Circuit rule. Dkt. 44 at 9.
Gibson, Dunn &
Crutcher LLP

                                                             5
           Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 12 of 22 Page ID #:755


            1    (declining to resolve the issue because the district court had not addressed it in the first
            2    instance). And in Polar Bear, the Ninth Circuit reaffirmed the discovery rule adopted
            3    in Roley and separately considered the “different” and “novel” question concerning the
            4    extent of damages available outside of the three-year period. Polar Bear, 384 F.3d at
            5    706. Since Petrella, the Ninth Circuit has only cited Polar Bear for the proposition that
            6    the discovery rule determines when a claim accrues, not on the issue of whether
            7    damages outside the three-year look-back period are available. See Dkt. 39 at 8.
            8           There is an established and growing split among the courts on whether Petrella’s
            9    interpretation of section 507(b) bars damages outside the three-year period without
          10     exception (including between this Court and the Second Circuit). See, e.g., Dkt. 39 at
          11     6-11; Sohm, 959 F.3d at 52; Werner, 477 F. Supp. 3d at 456; Jose Luis Pelaez, Inc. v.
          12     McGraw-Hill Glob. Educ. Holdings LLC, 399 F. Supp. 3d 120, 134-36 (S.D.N.Y. 2019);
          13     Park v. Skidmore, Owings & Merrill LLP, 2019 WL 9228987, at *3–4 (S.D.N.Y. Sept.
          14     30, 2019); Papazian, 2017 WL 4339662, at *5–6; Wu v. John Wiley & Sons, Inc., 2015
          15     WL 5254885, at *6–7 (S.D.N.Y. Sept. 10, 2015). MGM seeks guidance from the Ninth
          16     Circuit on that question, not the general applicability of the discovery rule. The Ninth
          17     Circuit indisputably has not yet weighed in on the Petrella damages bar issue.2 While
          18     this Court disagreed with the Sohm framework, in part to reconcile Polar Bear with
          19
          20     2
                     All of the cases cited by Starz to argue that no substantial grounds for difference of
                     opinion exists are inapposite, as they involve instances where the Ninth Circuit
          21         clearly and actually addressed the issue presented for interlocutory review. See
                     Munger v. Cascade Steel Rolling Mills, Inc., 2020 WL 423385 at *4 (D. Or. Jan. 27,
          22         2020) (finding no substantial ground for difference of opinion because “there is no
                     circuit split on the endurance of the Supreme Court’s ‘clear and unmistakable’
          23         standard that it most recently articulated in Penn Plaza in 2009, it is not an issue of
                     first impression, and the Ninth Circuit has already spoken clearly on the issue”);
          24         United States v. Adam Bros. Farming, Inc., 369 F. Supp. 2d 1180, 1183-84 (C.D.
                     Cal. 2004) (denying defendant’s motion for certification where defendant
          25         acknowledged that the Ninth Circuit and all other Circuits agreed with the district
                     court’s interpretation of a Supreme Court precedent and the Fifth Circuit was the lone
          26         outlier); Craftwood II, Inc. v. Tomy Int’l, Inc., 2013 WL 12140946, at *4 (C.D. Cal.
                     Nov. 15, 2013) (finding no substantial ground for difference of opinion where a Ninth
          27         Circuit decision recognized a circuit split and then resolved it); In re Allstate Life Ins.
                     Co. Litig., 2013 WL 3187419 at *2 (D. Ariz. June 21, 2013) (“This is not an issue on
          28         which the circuits are in dispute on the question and the court of appeals of the circuit
                     has not spoken on the point.”) (internal quotations omitted).
Gibson, Dunn &
Crutcher LLP

                                                               6
           Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 13 of 22 Page ID #:756


            1    Petrella, it is absurd to pretend that Polar Bear actually answered the question presented
            2    for interlocutory review.
            3          Importantly, the central issue for purposes of MGM’s Certification Motion is not
            4    whether this Court’s ruling or the Second Circuit’s ruling is the correct one; rather, the
            5    issue is whether there are substantial grounds for difference of opinion. Reese, 643 F.3d
            6    at 688. Indeed, courts regularly certify orders for interlocutory review, even while
            7    maintaining the correctness of the certified order. See, e.g., Walt Disney, 2014 WL
            8    10979864, at *3 (finding that substantial ground for difference of opinion exists while
            9    maintaining that the Court disagrees with the moving party’s position). Here, the
          10     existence of an acknowledged and deepening split between district courts in this Circuit
          11     and the Second Circuit indisputably satisfies the standard.
          12     B.    Starz Misapprehends the “Controlling” Question of Law Requirement and
                       the Implication of the Petrella Damages Bar
          13
                       Starz does not (and cannot) dispute that the question MGM presents for
          14
                 interlocutory review is one of pure law, but argues that the question is not “controlling”
          15
                 because (1) the resolution of the question would not change how this lawsuit would be
          16
                 conducted, (2) questions concerning damages are not certifiable and (3) the damages
          17
                 avoided through interlocutory appeal would be insignificant. Starz’s arguments are
          18
                 meritless and reflect a misunderstanding of the controlling question of law requirement.
          19
                       First, Starz wrongly argues that the Ninth Circuit’s resolution of the question
          20
                 MGM presents for certification “would not change how the litigation would be
          21
                 conducted.” Dkt. 44 at 4. Starz is confusing the “controlling law” requirement with the
          22
                 “advance the ultimate termination of the litigation” requirement, as evidenced by Starz’s
          23
                 reliance on the portion of In re Snap Inc. Sec. Litig. that analyzed whether the appellate
          24
                 court’s resolution of the interlocutory appeal “would more speedily terminate the
          25
                 litigation.” See 2018 WL 3816764, at *1 (C.D. Cal. Aug. 8, 2018). As discussed below,
          26
                 Starz likewise wrongly applies the “terminate the litigation” requirement, but Starz is
          27
                 doubly wrong in conflating the two requirements.
          28

Gibson, Dunn &
Crutcher LLP

                                                             7
           Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 14 of 22 Page ID #:757


            1            The standard for determining whether a question is “controlling” is whether
            2    “resolution of the issue on appeal could materially affect the outcome of litigation in the
            3    district court”—not its conduct or duration. In re Cement, 673 F.2d at 1026-27
            4    (emphasis added). The question posed by MGM plainly meets that standard, because
            5    its resolution will determine whether several hundred of Starz’s copyright causes of
            6    action fail as a matter of law. See Casas v. Victoria’s Secret Stores, 2015 WL 13446989,
            7    at *2 (C.D. Cal. Apr. 9, 2015) (controlling question of law includes “the question of
            8    whether a claim exists as a matter of law”) (quoting 19 James Wm. Moore, Moore’s Fed.
            9    Prac. (3d ed. 2006) § 203.31 [2], at 203–87) (brackets in the original). If the Ninth
          10     Circuit agrees with MGM and the Second Circuit, the entire cause of action for 378
          11     counts will be dismissed because there is no relief of any kind that the Court may grant.
          12     See Fed. R. Civ. P. 12(b)(6) (a cause of action may be dismissed for “failure to state a
          13     claim upon which relief can be granted”); Synagogue v. United States, 482 F.3d 1058,
          14     1064 (9th Cir. 2007) (affirming 12(b)(6) dismissal where the only relief sought by
          15     plaintiff was precluded as a matter of law). Moreover, MGM anticipates that even
          16     cursory discovery will show that the vast majority of the remaining copyright
          17     infringements alleged by Starz occurred well outside of the three-year look-back period,
          18     subjecting those causes of action to dismissal as well. See Papazian, 2017 WL 4339662,
          19     at *6 (“[S]ince any infringing acts for which Sony could be liable occurred long before
          20     the three-year look back period for relief, Plaintiff is barred from recovering actual
          21     damages in this action. The Court grants Defendant’s motion for partial summary
          22     judgment on this basis.”).
          23             As this Court and other courts have recognized, for a question of law to be
          24     controlling, its resolution need only dispose of some of the causes of action asserted in
          25     the lawsuit.3 See Walt Disney Co., 2014 WL 10979864, at *3 (“The Court concludes
          26
          27
                  3
                      None of the cases cited by Starz hold otherwise. For example, in the portion of Snap
                      that actually deals with the controlling question of law requirement, the Court held
          28          that the requirement was not satisfied because neither of the questions presented for
                                                                                     (Cont’d on next page)
Gibson, Dunn &
Crutcher LLP

                                                             8
           Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 15 of 22 Page ID #:758


            1    that the proposed question concerns a controlling question of law because its resolution
            2    could dispose of Plaintiffs’ claim regarding non-storm water discharges containing
            3    pollutants, thereby ‘materially affect[ing] the outcome of litigation in the [trial] court.’”)
            4    (citing In re Cement, 673 F.2d at 1026) (brackets in the original); Ass’n of Irritated
            5    Residents v. Fred Schakel Dairy, 634 F. Supp. 2d 1081, 1093 (E.D. Cal. 2008) (holding
            6    that a question of law was controlling because its resolution could lead to the dismissal
            7    of one of the causes of action asserted in the case); S.E.C. v. Mercury Interactive, LLC.,
            8    2011 WL 1335733, at *3 (N.D. Cal. Apr. 7, 2011) (holding that a question of law that
            9    could lead to the dismissal of one cause of action was controlling); Casas, 2015 WL
          10     13446989, at *2 (holding that a question of law that could dispose of one of the causes
          11     of action was controlling). That other causes of action may still remain in the case is of
          12     no moment. “[T]he Ninth Circuit has not limited 1292(b) motions to actions where the
          13     question is dispositive of the entire action.” Fred Schakel Dairy, 634 F. Supp. 2d at
          14     1093; accord United States v. Woodbury, 263 F.2d 784, 787 (9th Cir. 1959) (“[W]e do
          15     not hold that a question brought here on interlocutory appeal must be dispositive of the
          16     lawsuit in order to be regarded as controlling.”); Jaco v. WinCo Holdings, Inc., 2019
          17     WL 2615739, at *1 (E.D. Cal. June 26, 2019) (“[T]he question need not be dispositive
          18     of the lawsuit for an interlocutory appeal to be appropriate.”).
          19           Second, Starz’s contention that questions that may reduce damages are
          20     categorically not certifiable is flatly incorrect and misses the point in any event. Dkt. 44
          21     at 6. If the Ninth Circuit resolves the question presented in MGM’s favor, hundreds of
          22     Starz’s copyright causes of action would be subject to immediate dismissal in their
          23     entirety. This is not simply a question of the amount of damages, as Starz argues; there
          24
          25
          26        immediate review would dispose of any claims in that case at all, as there were
                    alternative grounds for allowing the claims to survive. Snap, 2018 WL 3816764, at
          27        *2. Similarly, in Zulewski v. Hershey Co., the court found that the question presented
                    for interlocutory review was not a controlling one because its resolution would not
          28        change the outcome of any cause of action, but would only impact the calculation of
                    on form of damages. 2013 WL 1334159, at *1 (N.D. Cal. Mar. 29, 2013).
Gibson, Dunn &
Crutcher LLP

                                                              9
           Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 16 of 22 Page ID #:759


            1    will be no liability as to the works where there is no alleged infringement within the
            2    three-year look-back window.
            3          Moreover, nothing in the text of section 1292(b) or relevant case law supports
            4    Starz’s contention. See 28 U.S.C. § 1292(b); San Joaquin Valley Ins. Auth. v. Gallagher
            5    Benefit Servs., Inc., 2020 WL 3642561, at *4 (E.D. Cal. July 6, 2020) (finding that a
            6    question of law that could negate the bulk or all of the damages in the case is controlling);
            7    MLC Intellectual Prop., LLC v. Micron Tech., Inc., 2019 WL 5269014, at *4 (N.D. Cal.
            8    Oct. 17, 2019) (finding that questions concerning admissibility of certain evidence
            9    relating to damages were controlling); Mercury Interactive, 2011 WL 1335733, at *3
          10     (finding that a question concerning the appropriate construction of a statute that affected
          11     “the bulk of the damages” satisfied both the “materially advance” and “controlling
          12     question” elements of section 1292(b)); Casas, 2015 WL 13446989, at *2-4 (finding
          13     that a question of law that could dispose of a claim that was the basis for a substantial
          14     amount of damages sought by plaintiffs met both the “materially advance” and
          15     “controlling question” requirements).
          16           The handful of cases Starz cites does not suggest otherwise. In Banneck v. Fed.
          17     Nat’l Mortg. Ass’n, for example, the Court declined to certify questions concerning the
          18     availability of statutory damages and injunctive relief for the causes of action at issue
          19     because it was uncontested that plaintiffs would still be entitled to actual damages for
          20     those same causes of action. 2018 WL 5603632, at *2 (N.D. Cal. Oct. 29, 2018).
          21     Similarly, in F.T.C. v. Swish Mktg., the court declined to certify a question concerning
          22     the availability of monetary relief under the Federal Trade Commission Act because it
          23     was undisputed that the FTC would still be entitled to injunctive relief and “[t]he
          24     possibility for purely injunctive relief still presents a live controversy.” 2010 WL
          25     1526483, at *1-2 (N.D. Cal. Apr. 14, 2010). In Rodman v. Safeway Inc., the court
          26     declined to certify a breach of contract theory, because the defendant did not even
          27     challenge an alternative theory. 2015 WL 3863653, at *2 (N.D. Cal. June 22, 2015). In
          28     each case Starz cites, the question presented was deemed not “controlling” because

Gibson, Dunn &
Crutcher LLP

                                                             10
           Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 17 of 22 Page ID #:760


            1    plaintiffs had alternative remedies or bases to uphold of the causes of action at issue and
            2    the resolution of the question presented would not affect the outcome of any cause of
            3    action. Here, by contrast, a resolution of the question presented in MGM’s favor leaves
            4    hundreds of Starz’s copyright infringement causes of action with no alternative remedies
            5    and is dispositive of those counts.
            6          Third, Starz argues that even if the Ninth Circuit agrees with MGM, the damages
            7    avoided would be insignificant, claiming that “MGM acknowledge[d] [that] the only
            8    category of damages that potentially would be eliminated by its appeal are [sic] MGM’s
            9    profits” and that Starz could still recover its own lost profits. Dkt. 44 at 6-7.
          10           That is false. MGM made no such acknowledgement. Instead, in its motion for
          11     stay, MGM offered its profits as an example of one area of intrusive and burdensome
          12     discovery that may be avoided by the Ninth Circuit’s guidance on Petrella’s damages
          13     bar. Dkt. 41 at 6. The Petrella damages bar, if applied consistent with the Second
          14     Circuit, would leave Starz with no relief of any kind for the copyright causes of action
          15     that MGM moved to dismiss (and for hundreds more on summary judgment). Dkt. 40
          16     at 1-2, 9. Such a question is undoubtedly “controlling.” See Walt Disney Co., 2014 WL
          17     10979864, at *3; Fred Schakel Dairy, 634 F. Supp. 2d at 1093; Mercury Interactive,
          18     2011 WL 1335733, at *3; Casas, 2015 WL 13446989, at *2.
          19     C.    The Ninth Circuit’s Resolution of the Unsettled Question of Law Is Likely
                       to Materially Advance the Ultimate Termination of This Case
          20
                       Starz’s argument that interlocutory appeal would not materially advance the
          21
                 ultimate termination of this case rests on the faulty premise that its copyright causes of
          22
                 action and breach of contract cause of action are identical. Based on this incorrect
          23
                 premise, Starz argues that regardless of how the Ninth Circuit rules, this litigation would
          24
                 remain unchanged, as would the prospect for settlement. Starz is wrong.
          25
                       Starz’s own Complaint exposes the differences between its copyright causes of
          26
                 action and breach of contract cause of action. Among other things, the types of remedies
          27
                 available for copyright infringement claims are far broader than those available for
          28

Gibson, Dunn &
Crutcher LLP

                                                             11
           Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 18 of 22 Page ID #:761


            1    breach of contract claims. Under the Copyright Act, a successful plaintiff may seek its
            2    own actual damages, additional profits of the infringer, statutory damages with
            3    enhancement for willful conduct, and attorney’s fees in the district court’s discretion.
            4    Dkt. 1 at 23-24; see also 17 U.S.C. §§ 504, 505. By contrast, “[c]ontract damages are
            5    generally limited to those within the contemplation of the parties when the contract was
            6    entered into or at least reasonably foreseeable by them at that time; consequential
            7    damages beyond the expectations of the parties are not recoverable.” Applied Equip.
            8    Corp. v. Litton Saudi Arabia Ltd., 7 Cal. 4th 503, 515 (1994).
            9          If Starz’s copyright causes of action are eliminated for the time-barred claims, as
          10     MGM has argued, there would be no need to take any discovery concerning MGM’s
          11     profits going back seven years. This would avoid intrusive and burdensome discovery
          12     for not only MGM, but also numerous third parties who had business dealings with
          13     MGM. And this concern is not just a hypothetical one. Before MGM even filed its
          14     Answer, Starz propounded overly broad and burdensome discovery requests seeking
          15     highly confidential and proprietary documents concerning MGM’s and nonparty EPIX’s
          16     business for the time period covering January 1, 2013 to present, including, inter alia:
          17           • Documents concerning the revenue MGM received from each Person to whom
                         a Picture was licensed, on a Person-by-Person, Picture-by-Picture, and date-
          18             by-date basis
          19           • Documents concerning the revenue MGM received from each Platform or
                         Distributor on which a Picture was exhibited, on a Platform-by-Platform,
          20             Picture-by-Picture, and date-by-date basis, including any revenue received
                         from self-publication or self-exhibition
          21
                       • All license agreements concerning any of the Pictures
          22
                       • Documents sufficient to show MGM’s aggregate licensing revenue from all
          23             motion pictures and television episodes during the relevant time period on a
                         month-by-month basis
          24
                       • Documents sufficient to show the revenues earned by EPIX from distribution
          25             agreements with Comcast, AT&T/DIRECTV, DISH and Charter on a month-
                         by-month basis
          26
                       The Ninth Circuit’s prompt resolution of the question posed by MGM would
          27
                 greatly reduce the burden on MGM and nonparties, as it would limit any permissible
          28

Gibson, Dunn &
Crutcher LLP

                                                            12
           Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 19 of 22 Page ID #:762


            1    discovery on MGM’s profits to last three years. Discovery concerning the circumstances
            2    surrounding the alleged infringements would likewise be limited, as the willfulness of
            3    MGM’s conduct is only relevant to enhancement or reduction of statutory damages for
            4    copyright infringement claims, not breach of contract claims. Litton, 7 Cal. 4th at 516
            5    (“Varying personal or economic reasons motivate one to breach his contract, but the
            6    general rule is that ... motives ... are immaterial and cannot be inquired into on the
            7    question of compensatory damages.”) (internal quotations omitted, ellipsis in original).
            8          Expert discovery would likely be streamlined as well, if the three-year Petrella
            9    damages bar eliminates hundreds of causes of action as MGM contends. Proving
          10     entitlement to the alleged infringer’s profits is not as simple as establishing the
          11     defendant’s gross profits. Instead, the plaintiff must first prove that each of defendant’s
          12     revenue streams bears a legally significant relationship to the alleged infringement.
          13     Polar Bear, 384 F.3d at 711. Once this causal nexus is shown, a defendant bears the
          14     burden of apportioning the profits that were not the result of infringement. Id. Due to
          15     the complexity of this exercise, the alleged infringer’s profits are often the subject of
          16     extensive expert testimony and fraught with numerous points of contention. Id. at 712-
          17     16. Establishing an infringer’s profits with respect to one work is complicated enough,
          18     but the parties may need to individually litigate this issue for all 340 titles underlying
          19     Starz’s copyright infringement claims if this case is not narrowed. And the inquiry
          20     would need to be individualized, as the titles at issue have varying levels of value and
          21     popularity, and therefore different potential impact on MGM’s profits. If the Ninth
          22     Circuit resolves the question posed in MGM’s favor, however, the vast majority of
          23     Starz’s copyright causes of action would be dismissed on the pleadings or on summary
          24     judgment, without the need to expend resources and time trying to quantify the impact
          25     of each act of alleged infringement on MGM’s profits.
          26           But absent resolution of the question posed by MGM, the Court or the jury would
          27     need to adjudicate for each of the 340 titles at issue whether Starz had any copyright in
          28     each of the titles at issue, whether MGM infringed any of the exclusive rights under the

Gibson, Dunn &
Crutcher LLP

                                                            13
           Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 20 of 22 Page ID #:763


            1    Copyright Act for each of the titles at issue, what additional profits MGM earned that
            2    could be apportioned to each title and alleged acts of infringement, the amount of
            3    statutory damages that may be proper for each title, whether any acts of infringement by
            4    MGM were willful and whether and to what extent the Court should enhance or reduce
            5    statutory damages for each of the titles at issue in this case, among others. None of these
            6    issues unique to copyright infringement causes of action would need to be adjudicated
            7    for any title for which Starz only has a surviving breach of contract claim.
            8          Unsurprisingly, many courts find that the materially advance the litigation
            9    requirement is satisfied where, as here, interlocutory appeal “may” remove a subset of
          10     claims from the case and streamline the case, even if it does not resolve all of the claims
          11     in the case. See, e.g., Reese, 643 F.3d at 688; Walt Disney, 2014 WL 10979864, at *4;
          12     Mercury Interactive, 2011 WL 1335733, at *3; Fred Schakel Dairy, 634 F. Supp. 2d at
          13     1092–93; Sterk v. Redbox Automated Retail, LLC, 672 F.3d 535, 536 (7th Cir. 2012).
          14           Starz self-servingly claims that its settlement posture would not be impacted in
          15     any way by the Ninth Circuit’s resolution of the question raised by MGM, but it is
          16     doubtful that Starz could credibly demand an exorbitant settlement amount if the Ninth
          17     Circuit’s ruling wipes out its copyright causes of action for the majority of the titles at
          18     issue in this case, given that damages for its breach of contract claims are likely to be far
          19     lower. Moreover, if the Ninth Circuit disagrees with MGM, it would certainly cause
          20     MGM to reassess its potential exposure in this case and affect MGM’s settlement
          21     position. “[T]hat is enough to satisfy the may materially advance clause of section
          22     1292(b)[.]” Casas, 2015 WL 13446989, at *3 (internal quotations omitted) (quoting
          23     Sterk, 672 F.3d at 536); accord Gallagher, 2020 WL 3642561, at *5 (finding the may
          24     materially advance the litigation requirement satisfied where the moving party
          25     represented that an immediate resolution would have a significant effect on its settlement
          26     position and the court found that representation logical); Mercury Interactive, 2011 WL
          27     1335733, at *3 (finding that a question relating to the bulk of the damages may have an
          28     effect on the parties’ efforts to reach settlement and thus may materially advance the

Gibson, Dunn &
Crutcher LLP

                                                             14
           Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 21 of 22 Page ID #:764


            1    litigation).
            2           Lastly, while Starz argues that the Court should not consider the potential impact
            3    of the Ninth Circuit’s ruling on other copyright cases, it cites no authority even
            4    suggesting that consideration of such factors is inappropriate. To the contrary, many
            5    courts consider whether interlocutory appeal may advance the litigation for other similar
            6    cases when deciding whether to certify a question for interlocutory appeal. See, e.g.,
            7    Fishman v. Subway Franchisee Advert. Fund Tr., Ltd., 2020 WL 1676390, at *3 (C.D.
            8    Cal. Apr. 6, 2020); Heaton v. Soc. Fin., Inc., 2016 WL 232433, at *6 (N.D. Cal. Jan. 20,
            9    2016); Dkt. 40 at 11, n.8. It would no doubt benefit district courts and copyright litigants
          10     alike to obtain “a definitive statement from the Ninth Circuit” on this recurring question
          11     of critical importance in copyright litigation. Dkt. 39 at 11.
          12                                      III.   CONCLUSION
          13            As the Supreme Court explained, “[t]he federal limitations prescription governing
          14     copyright suits serves two purposes: (1) to render uniform and certain the time within
          15     which copyright claims could be pursued; and (2) to prevent the forum shopping invited
          16     by disparate state limitations periods[.]” Petrella, 572 U.S. at 670. The conflict between
          17     the Second Circuit and some of the district courts in this Circuit leads to the very result
          18     that Congress has sought to avoid. MGM respectfully requests that the Court certify its
          19     order denying MGM’s motion to dismiss so that MGM may seek immediate review of
          20     whether Section 507(b) of the Copyright Act limits damages to three years prior to the
          21     commencement of a copyright infringement action.
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                             15
           Case 2:20-cv-04085-DMG-KS Document 46 Filed 02/05/21 Page 22 of 22 Page ID #:765


            1    DATED: February 5, 2021          Respectfully submitted,
            2
                                                  GIBSON, DUNN & CRUTCHER LLP
            3
            4
                                                  By:    /s/ Jay P. Srinivasan
            5
                                                        Jay P. Srinivasan
            6
                                                        Attorneys for Defendant
            7
                                                        MGM DOMESTIC TELEVISION
            8                                           DISTRIBUTION LLC
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                     16
